SECOND DIVISION
                                 MILLER, P. J.,
                             HODGES and PIPKIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                  November 12, 2021



In the Court of Appeals of Georgia
 A21A1712. ECHOLS v. THE STATE.

      MILLER, Presiding Judge.

      A Muscogee County jury found Moses Lee Echols guilty of robbery by

intimidation, aggravated assault, and aggravated battery. Echols appeals from the

judgment of conviction and the trial court’s denial of his motion for new trial, arguing

that the evidence was insufficient to support the convictions for aggravated assault

and aggravated battery. We conclude that the evidence was sufficient on both

charges, and we therefore affirm.

      On appeal from a criminal conviction, we view the evidence in the light
      most favorable to the verdict, with the defendant no longer enjoying a
      presumption of innocence. We neither weigh the evidence nor judge the
      credibility of witnesses, but determine only whether, after viewing the
      evidence in the light most favorable to the prosecution, any rational trier
      of fact could have found the essential elements of the crime beyond a
      reasonable doubt.


(Citations and punctuation omitted.) Solomon v. State, 342 Ga. App. 836 (805 SE2d

293) (2017).

      So viewed, the evidence adduced at trial shows that Terri McDougald-Howard

was romantically involved with Echols before the relationship deteriorated, and they

eventually separated around 2016. On an evening in June 2018, while Echols and

Howard were at Echols’ apartment, Echols saw certain pictures on Howard’s phone

and told her that she was “going to pay for it.” Echols placed Howard on his bed, sat

on her, and began beating her in the face with his fist and striking her in her upper

body, chest, head, ears, and nose. Howard repeatedly asked Echols to “let [her] up”

and to get off of her. She could not breathe or see, and blood was running down her

throat.

      After the attack, Howard’s face was “swollen astronomically,” her lip was

swollen, and she kept spitting up blood. Howard also testified that her nose was

broken. Howard eventually went to her car, after which Echols ordered her to give

him a money order which she had purchased and threatened to “put [her] head

through the windshield or through the door” if she did not comply. Howard gave

                                         2
Echols the money order, left his home, and eventually went to the emergency room

by ambulance. The responding officer discovered dried blood on Echols’ hand and

blood splatters throughout his home, including on the blade of a knife in the kitchen.

Echols told the officer that the blood on the knife was due to a cut on his finger. At

trial, photographs of Howard’s injuries were entered into evidence and published to

the jury. Among these was a picture showing an open laceration on Howard’s throat.

      Echols was indicted for robbery by intimidation, aggravated assault (family

violence), and aggravated battery (family violence). The jury found Echols guilty on

all three counts, and the trial court sentenced him to 25 years, to serve 13 in

confinement. Echols filed a motion for new trial, which the trial court denied after a

hearing. This appeal ensued.

      1. First, Echols argues that the evidence was insufficient to support the

conviction for aggravated assault because the circumstantial evidence was insufficient

to prove that a knife was used during the assault, as charged in the indictment. We

conclude that the evidence was sufficient.

      “A person commits the offense of aggravated assault when he or she assaults

. . . [w]ith a deadly weapon or with any object, device, or instrument which, when



                                          3
used offensively against a person, is likely to or actually does result in serious bodily

injury[.]” OCGA § 16-5-21 (a) (2).

      The presence of a deadly weapon or the appearance of such may be
      established by circumstantial evidence, and a conviction for aggravated
      assault may be sustained even though the weapon was neither seen nor
      accurately described by the victim. Some physical manifestation is
      required or some evidence from which the presence of a weapon may be
      inferred, but OCGA § 16-5-21 (a) does not require proof of an actual
      deadly weapon. It is clear that even in the absence of the production or
      verbal description of the weapon used, evidence as to the nature, kind
      and location of the wounds inflicted by the assailant is sufficient to
      allow the jury to infer the character of the weapon.


(Citations and punctuation omitted.) Lattimer v. State, 231 Ga. App. 594 (499 SE2d

671) (1998).

      Here, although Howard did not testify to seeing Echols with a knife, the

responding officer retrieved a knife in Echols’ kitchen, which bore blood on both

sides of the blade, and the jury also saw photographic evidence of an open laceration

on Howard’s throat. Given the nature of the wound on Howard’s throat and the

presence of blood on the knife, the jury could have inferred that Echols assaulted

Howard with the knife. See Talley v. State, 209 Ga. App. 79, 79-80 (3) (432 SE2d

667) (1993) (evidence was sufficient to find the defendant guilty of aggravated

                                           4
assault with “a sharp-edged object” where the victim did not see the defendant with

a weapon during the attack but “felt a stinging sensation and noticed blood coming

from his neck”); Zachery v. State, 153 Ga. App. 531, 531-532 (1) (265 SE2d 860)

(1980) (evidence was sufficient to find the defendant guilty of assaulting the victim

with a “sharp instrument” where the victim did not see any weapon but testified that

she suffered an abrasion, cut, and puncture wound, and the investigating officer

testified to observing a “large stab wound” on the victim’s shoulder). Accordingly,

the evidence was sufficient to support the conviction for aggravated assault.

      2. Next, Echols argues that the evidence was insufficient to support the

conviction for aggravated battery because Howard’s testimony alone did not establish

that he injured her nose so as to render it useless, as proscribed by OCGA § 16-5-24.

We disagree with this assertion.

      “A person commits the offense of aggravated battery when he or she

maliciously causes bodily harm to another by depriving him or her of a member of his

or her body, by rendering a member of his or her body useless, or by seriously

disfiguring his or her body or a member thereof.” OCGA § 16-5-24 (a). “‘Depriving’

the victim of a member of her body may refer to the loss of the use of the member.”

(Citation omitted.) Jones v. State, 283 Ga. App. 631, 633 (1) (642 SE2d 331) (2007).

                                         5
Further, “victims are competent to testify as to the injuries they suffered during an

assault, including broken bones.” (Citations and punctuation omitted.) Pulliam v.

State, 309 Ga. App. 477, 478-479 (1) (711 SE2d 21) (2011); see also Jones v. State,

294 Ga. App. 564, 566-567 (2) (669 SE2d 505) (2008) (victim could testify that her

jaw was broken without a physician’s testimony); Jones, supra, 283 Ga. App. at 633

(1) (medical testimony not required to establish the victim’s loss of use of her nose).

      The indictment in this case alleged that Echols maliciously caused harm to

Howard “by depriving [her] of her nose. . . .” Howard testified that her nose was

broken and that she could not breathe through her nose after Echols attacked her. She

also explained that a medical procedure is required to repair her nose and that because

she had not undergone the procedure, her nose will “be like that permanent[ly].” This

evidence was sufficient to support a finding that Howard was deprived of her nose.

See, e.g., Jones, supra, 283 Ga. App. at 633 (1) (evidence was sufficient to find that

the victim was deprived of her nose where she had a drainage problem and blood

leakage from her nose after the attack, and she testified at trial that her nose was still

not “all the way”); Ganas v. State, 245 Ga. App. 645, 647 (1) (c) (537 SE2d 758)

(2000) (victim was deprived of a member of her body where the defendant broke her



                                            6
finger during the attack). Therefore, the evidence was sufficient to find Echols guilty

of aggravated battery.

      Given the foregoing, we affirm the judgment of conviction and the trial court’s

denial of Echols’ motion for new trial.

      Judgment affirmed. Hodges and Pipkin, JJ., concur.




                                          7